Case 4:18-cv-04412 Document 149-1 Filed on 12/06/19 in TXSD Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

JOHN SAIN, et al., §
§ CIVIL ACTION NO.

Plaintiffs, § 4:18-cv-04412

Vv. §

§

BRYAN COLLIER, et al., §

§

- Defendants. §

ORDER GRANTING EXTENSION OF TIME
The Plaintiffs have filed a motion for extension of time until
January 6, 2020 to respond to Doc. 120, Doc. 138, Doc. 140, Doc.
141, and Doc. 143. It is ORDERED that the Plaintiffs' motion
for extension‘of time (Docket Entry ____) is GRANTED.

The Clerk will provide a copy of this ORDER to the parties.

SIGNED at Houston, Texas, on this day of » 2019.

 

SIM LAKE
UNITED STATES DISTRICT JUDGE
